Citation Nr: 0736877	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to July 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The veteran requested a hearing before a Decision Review 
Officer.  However, the hearing never took place due to 
scheduling conflicts.  A hearing was later scheduled before 
the Board at the RO in September 2007.  The veteran did not 
report to the hearing, and the case was subsequently 
certified on appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred.  This case is 
remanded to the RO for action as described below.

The veteran has indicated that he underwent a total knee 
replacement in January 2005 and that the surgery was 
conducted by a Dr. M. at St. Francis Hospital in Hartford, 
Connecticut.  Dr. M.'s office has advised that it has no 
records of the veteran's treatment from January 2005 to the 
present.  St. Francis Hospital has not been contacted.  

The veteran's service medical records reflect treatment for 
left knee disability in service; an April 1962 entry noted a 
two year history of knee pain from a basketball injury.  He 
underwent surgery to excise the semilunar cartilage of the 
left knee while in service.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
releases, the RO should obtain any 
records regarding treatment for the 
veteran's left knee from St. Francis 
Hospital in Harford for the period from 
January 2005 to present.  

2.  Schedule a VA orthopedic examination 
of the veteran to determine the nature 
and etiology of any left knee disorder.  
The examiner should review the claims 
folder prior to the examination and 
should indicate on the examination report 
that he or she has reviewed the claims 
folder.  A copy of this remand should 
also be provided to the examiner. 

For any left knee disability found, the 
examiner should opine whether there is a 
50 percent probability or greater it is 
related to the veteran's active duty.  
The rationale for any opinion should be 
explained in detail.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative, if any, must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
